      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 1 of 18




     Andrew B. Turk, Esq. (SBN 014912)
 1
     aturk@clarkhill.com
 2   CLARK HILL PLC
     14850 N. Scottsdale Rd., Suite 500
 3   Scottsdale, AZ 85254
 4   Telephone: (480) 684-1107
     Facsimile: (480) 684-1167
 5
     Attorneys for Defendants, WATSON WOODS HEALTHCARE, INC.
 6
     DBA GRANITE CREEK HEALTH & REHABILIATION CENTER; BANDERA
 7   HEALTHCARE, INC.; ENSIGN SERVICES, INC.; and THE ENSIGN GROUP, INC.
 8
                            UNITED STATES DISTRICT COURT
 9                             DISTRICT OF ARIZONA
10

11   ALYCIA THOMAS, Personal                   Case No.:
     Representative of the ESTATE OF
12
     STEPHEN ROSINSKI, on behalf of the
13   ESTATE OF STEPHEN ROSINSKI, and           DEFENDANT WATSON WOODS
     ALYCIA THOMAS, Personal                   HEALTHCARE, INC. dba GRANITE
14   Representative, for and on behalf of      CREEK HEALTH &
     STEPHEN ROSINSKI'S statutory              REHABILITATION CENTER’S;
15                                             BANDERA HEALTHCARE, INC.’S;
     beneficiaries under A.R.S. § 12-612(A),
16                                             ENSIGN SERVICES, INC.’S; AND
            Plaintiff(s),                      THE ENSIGN GROUP, INC.’S
17                                             NOTICE OF REMOVAL OF CIVIL
     v.                                        ACTION
18
     WATSON WOODS HEALTHCARE,
19   INC., a Nevada corporation, dba
     GRANITE CREEK HEALTH &                    [Re: Yavapai Superior Court Case No.
20   REHABILITATION CENTER;                    V1300CV 2021 80028]
21   BANDERA HEALTHCARE, INC., a
     Nevada corporation; ENSIGN
22   SERVICES, INC., a Nevada corporation;     Case Filed: January 25, 2021
     THE ENSIGN GROUP, INC., a Delaware
23
     corporation; MIKE RASMUSSEN,
24   ADMINISTRATOR,
25          Defendants.

26
     ///
27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                         PAGE 1
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 2 of 18




 1          COME NOW, Defendants, WATSON WOODS HEALTHCARE, INC. dba
 2   GRANITE      CREEK      HEALTH       &   REHABILITATION          CENTER;      BANDERA
 3   HEALTHCARE, INC.; ENSIGN SERVICES, INC.; and THE ENSIGN GROUP, INC.;
 4   (hereinafter collectively referred to as “the Granite Creek Defendants”), by and through
 5   their undersigned counsel, and hereby remove this lawsuit from the Superior Court of
 6   Arizona, Yavapai County, reserving all defenses and reserving all objections to venue
 7   based on 42 U.S.C.A. § 247d-6d(e)(1), pursuant to 28 U.S.C.A. §§ 1441 and 1446, on the
 8   following grounds:
 9                            I.     STATEMENT OF THE CASE
10          1.     This action was originally filed in the Superior Court of Arizona, County of
11   Yavapai as Case No. V1300CV 2021 80028 on January 25, 2021. A true and correct copy
12   of the Complaint is attached hereto as Exhibit 1, and incorporated herein by reference.
13          2.     The Complaint asserts causes of action for negligence, vulnerable adult
14   abuse/neglect/exploitation under the Adult Protective Services Act (A.R.S. Section 46-
15   455), and wrongful death resulting from alleged misconduct by a covered person in the
16   administration of a covered countermeasure under the Public Readiness and Emergency
17   Preparedness Act (“PREP Act”), 42 U.S.C.A. §§ 247d-6d(d), 247d-6e (West 2020).
18          3.     More specifically, Plaintiffs claim that the Granite Creek Defendants
19   engaged in negligent, willful and/or reckless conduct in the care rendered to Mr. Rosinski
20   in relation to exposure, diagnosis, and treatment of COVID-19 and in the distribution,
21   administration, or use of medical countermeasures, like COVID-19 testing and personal
22   protective equipment, to prevent the spread of COVID-19 within the skilled nursing facility
23   known as Granite Creek Health & Rehabilitation Center, where Mr. Rosinski resided.
24          4.     The Complaint seeks damages, including compensation for general damages,
25   special damages, attorney’s fees, punitive and exemplary damages, costs of suit, and for
26

27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                 PAGE 2
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 3 of 18




 1   such other and further relief as the Court deems just and proper. See, Ex. 1, Compl. Prayer
 2   for Relief.
 3                          II.   PROCEDURAL REQUIREMENTS
 4          5.     This notice is filed on behalf the Granite Creek Defendants in the above-
 5   styled case pursuant to 28 U.S.C.A. § 1446(b)(2)(A).
 6          6.     Venue is proper in this Court under 28 U.S.C. § 1441(a) because the district
 7   of this Court embraces Yavapai County, Arizona, the place where the Plaintiffs filed the
 8   State Court lawsuit.
 9          7.     Defendant, WATSON WOODS HEALTHCARE, INC. dba GRANITE
10   CREEK HEALTH & REHABILITATION CENTER was served with the Summons,
11   Complaint, and related litigation pleadings on April 7, 2021. A true and correct copy of
12   the Notice of Service of Process is attached hereto as Exhibit 2, and incorporated herein by
13   reference. A true and correct copy of all pleadings served on WATSON WOODS
14   HEALTHCARE, INC. dba GRANITE CREEK HEALTH & REHABILITATION
15   CENTER are attached hereto as Exhibit 3, and incorporated herein by reference.
16          8.     Defendant, BANDERA HEALTHCARE, INC. was served with the
17   Summons, Complaint, and related litigation pleadings on April 7, 2021. A true and correct
18   copy of the Notice of Service of Process is attached hereto as Exhibit 4, and incorporated
19   herein by reference. A true and correct copy of all pleadings served on BANDERA
20   HEALTHCARE, INC. are attached hereto as Exhibit 5, and incorporated herein by
21   reference.
22          9.     Defendant, ENSIGN SERVICES, INC. was served with the Summons,
23   Complaint, and related litigation pleadings on April 7, 2021. A true and correct copy of
24   the Notice of Service of Process is attached hereto as Exhibit 6, and incorporated herein by
25   reference. A true and correct copy of all pleadings served on ENSIGN SERVICES, INC.
26   are attached hereto as Exhibit 7, and incorporated herein by reference.
27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                  PAGE 3
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 4 of 18




 1          10.    Defendant, THE ENSIGN GROUP, INC. was served with the Summons,
 2   Complaint, and related litigation pleadings on April 7, 2021. A true and correct copy of
 3   the Notice of Service of Process is attached hereto as Exhibit 8, and incorporated herein by
 4   reference. A true and correct copy of all pleadings served on THE ENSIGN GROUP, INC.
 5   are attached hereto as Exhibit 9, and incorporated herein by reference.
 6          11.    Accordingly, this Notice of Removal is timely as it is filed within thirty days
 7   of the date any of the Granite Defendants were served with the Complaint, the initial
 8   pleading setting forth the claim for relief in the lawsuit, and is filed within one year of the
 9   filing of this lawsuit. See 28 U.S.C.A. § 1446(b).
10          12.    Concurrent with the filing of this Notice or promptly thereafter, the Granite
11   Creek Defendants are serving this Notice of Removal on all other parties pursuant to 28
12   U.S.C.A. § 1446(d).
13          13.    Pursuant to 28 U.S.C.A. § 1446(a) and D.Ariz. L.R.Civ. 3.6(b), a true and
14   correct copy of all filings of record from the Superior Court for the County of Yavapai
15   served upon or provided to the Granite Creek Defendants and a verification by counsel for
16   the Granite Creek Defendants that the attached copies are true and correct copies of those
17   documents, are attached as Exhibits 2 - 10, respectively, and incorporated by reference.
18          14.    As required by 28 U.S.C. § 1446(b)(2)(A), defendant, MIKE RASMUSSEN
19   consents to the removal of this case. See consent to Removal, attached hereto as Exhibit
20   11, and incorporated herein by reference.
21                  V.     ARGUMENT AND CITATION TO AUTHORITY
22          15.    This case is removable under 28 U.S.C.A. § 1441(a) on the basis of “original
23   jurisdiction” because Plaintiffs’ Complaint asserts a claim “arising under” federal law
24   within the meaning of § 1331.
25          16.    On its face, the allegations contained in the Complaint reflect that a “covered
26   person” was involved in “recommended activity” relative to a “covered countermeasure”
27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                     PAGE 4
       Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 5 of 18




 1   and therefore presents a federal question under the Public Readiness and Emergency
 2   Preparedness Act (PREP Act), 42 U.S.C.A. §§ 247d-6d, 247d-6e (West 2020).
 3          17.    As such, Congress provided an exclusive remedy for the substance of the
 4   allegations, and relief sought in the Complaint and federal law expressly pre-empts state
 5   law for purposes of federal question jurisdiction. See PREP Act, 42 U.S.C.A. §§ 247d-6d,
 6   247d-6e (West 2020).
 7          18.    Circuit Courts and District Courts have found “complete preemption” where
 8   a federal statute expressly preempts state law and creates an exclusive federal remedy for
 9   preempted state claims. See, e.g., Fossen v. Blue Cross & Blue Shield of Montana, Inc.,
10   660 F.3d 1102, 1107 (9th Cir. 2011); In re WTC Disaster Site, 414 F.3d 352, 380 (2d Cir.
11   2005); Spear Marketing, Inc. v. Bancorp South Bank, 791 F.3d 586 (5th Cir. 2015); Nott v.
12   Aetna U.S. Healthcare, Inc., 303 F.Supp.2d 565 (E.D.Pa. 2004).
13          19.    Here, as set forth below, the Granite Creek Defendants assert that Plaintiffs’
14   claims are completely preempted by the PREP Act sections found at 42 U.S.C.A. §§ 247d-
15   6d and 247d-6e. See Bruesewitz v. Wyeth LLC, 562 U.S. 223, 253 (2011) (Sotomayor, J.,
16   dissenting) (The majority found that the National Childhood Vaccine Injury Act preempted
17   state law.    Justices Sotomayor and Ginsburg further analyzed that the PREP Act
18   unequivocally demonstrated an intent to preempt state law through its use of “categorical
19   (e.g., ‘all’) and/or declarative language (e.g., ‘shall’)” completely preempting state law).
20          20.    Under 42 U.S.C.A. § 247d-6d(a), a “covered person” is afforded broad
21   immunity for all “claims for loss arising out of, relating to, or resulting from” the
22   "administration" or "use" of a "covered countermeasure" as those terms are defined by that
23   section, provided the Secretary of the Department of Health and Human Services (HHS)
24   issues a declaration to that effect.
25          21.    For all claims barred by immunity under 42 U.S.C.A. § 247d-6d that do not
26   assert “willful misconduct,” the exclusive remedy for relief is established under § 247d-6e,
27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                   PAGE 5
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 6 of 18




 1   which permits an individual to make a claim for benefits through the Countermeasures
 2   Injury Compensation Program, also known as the Fund, for a “covered injury directly
 3   caused by the administration or use of a covered countermeasure.” In fact, and for purposes
 4   of illustrating Congress's intent to address all claims, even a claimant alleging “willful
 5   misconduct” must first apply for benefits through the Fund under § 247d-6e before bringing
 6   an action under § 247d-6d(d). Id. § 247d-6e(d)(1). Further, even where a plaintiff has
 7   alleged willful misconduct and exhausted his remedies relative to the Fund, such plaintiff
 8   is limited to “an exclusive Federal cause of action” for willful misconduct “maintained
 9   only in the United States District Court for the District of Columbia.” 42 U.S.C.A. § 247d-
10   6d9(d)(1)-(e)(1) (emphasis added).
11          22.     Moreover, under 42 U.S.C.A. § 247d-6d(b)(8), state law that “is different
12   from, or in conflict with, any requirement applicable [for immunity]” is expressly
13   preempted.
14          23.     Therefore, Congress has clearly manifested the intent to preempt state law
15   with respect to claims that invoke PREP Act immunity and to create an exclusive federal
16   remedy for such preempted claims, thereby “completely preempting” state law for
17   purposes of federal question jurisdiction. See Bruesewitz, 562 U.S. at 253 (Sotomayor, J.,
18   dissenting).
19          24.     Here, as alleged in the Complaint, Defendant is a “covered person” in that
20   Defendant’s facility, Granite Creek Health & Rehabilitation Center, is a skilled nursing
21   facility licensed by the State of Arizona. Further, the Granite Creek Defendants’ facility,
22   as well as its employees and affiliates, are "covered persons" because each meet the
23   requirements of a "program planner" of countermeasures under the PREP Act and are
24   "qualified persons who prescribed, administered or dispensed" a countermeasure under the
25   PREP Act. This was confirmed by the Office of the General Counsel, Secretary of the
26   Department of Health and Human Services in an opinion letter dated August 14, 2020,
27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                 PAGE 6
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 7 of 18




 1   stating that senior living communities, such as those operated by the Granite Creek
 2   Defendants, are “covered persons,” entitled to immunity under the PREP Act by virtue of
 3   their status as both “program planners” and “qualified persons.”
 4          25.    Plaintiffs’ claim for loss "arises out of, relates to, or results from" the
 5   administration and use of a “covered countermeasure” obtained through a "means of
 6   distribution," to a "population," and within a "geographic area," or reasonably believed so
 7   by the Granite Creek Defendants, for the purpose of treating, diagnosing, curing,
 8   preventing, or mitigating COVID-19, or the transmission of SARS-CoV-2 or a virus
 9   mutating therefrom, as such terms are defined within the PREP Act, 42 U.S.C.A. §§ 247d-
10   6d, 247d-6e (West 2020), the Declaration Under the Public Readiness and Emergency
11   Preparedness Act for Medical Countermeasures Against COVID-19, 85 Fed. Reg. 15198
12   (Mar. 17, 2020), amended by 85 Fed. Reg. 21012 (Apr. 15, 2020), and all corresponding
13   amendments, regulations, and interpretational case law.
14          26.    At the time of the allegations set forth in the Complaint, and based on such
15   allegations, the Granite Creek Defendants were acting as a "program planner" that
16   supervised the infection control policy program, under which FDA approved personal
17   protective equipment including, without limitation, N95 respirators, face shields, and
18   gowns as well as diagnostic countermeasures were distributed and administered to Mr.
19   Rosinski and the staff of Granite Creek Health & Rehabilitation Center in an effort to
20   diagnose, mitigate, and prevent COVID-19, or the transmission of SARS-CoV-2 or a virus
21   mutating therefrom. Further, the Granite Creek Defendants’ employees and affiliates were
22   acting as employees of a "program planner" that supervised and administered the infection
23   control program that provided and used FDA approved countermeasures on Mr. Rosinski
24   and the staff of Granite Creek Health & Rehabilitation Center in an effort to diagnose and
25   mitigate COVID-19, or the transmission of SARS-CoV-2 or a virus mutating therefrom.
26

27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                 PAGE 7
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 8 of 18




 1         27.    At the time of the allegations set forth in the Complaint, and based on such
 2   allegations, the Granite Creek Defendants’ employees and affiliates were acting as
 3   "qualified persons" because said employees were authorized to administer, deliver, and use
 4   FDA covered countermeasures, like personal protective equipment and FDA approved
 5   COVID-19 devices, medication, and diagnostic tests to diagnose and prevent COVID-19,
 6   or the transmission of SARS-CoV-2 or a virus mutating therefrom.
 7         28.    At the time of the allegations set forth in the Complaint, and based on such
 8   allegations, the Granite Creek Defendants were engaged in the management and operation
 9   of countermeasure programs in an effort to diagnose and prevent COVID-19, or the
10   transmission of SARS-CoV-2 or a virus mutating therefrom to a "population" and within a
11   "geographic area" specified by the Declaration Under the Public Readiness and Emergency
12   Preparedness Act for Medical Countermeasures Against COVID-19, 85 Fed. Reg. 15198
13   (Mar. 17, 2020), and all amendments thereto (“Declaration”), or reasonably believed so by
14   the Granite Creek Defendants. Likewise, the Granite Creek Defendants’ employees and
15   affiliates were physically providing the countermeasures to Mr. Rosinski and using the
16   countermeasures in an effort to diagnose and prevent COVID-19, or the transmission of
17   SARS-CoV-2 or a virus mutating therefrom to a "population" and within a "geographic
18   area" specified by the Declaration, and all amendments thereto, or reasonably believed so
19   by the Granite Creek Defendants. In fact, HHS confirmed in letter dated August 31, 2020
20   that diagnostic testing for COVID-19 in senior living communities qualifies as a “covered
21   countermeasure” triggering PREP Act immunity.
22         29.    At the time of the allegations set forth in the Complaint, the respirators and
23   face shields used by the Granite Creek Defendants were approved by the FDA as a qualified
24   pandemic or epidemic product and were respiratory protective devices approved by the
25   National Institute for Occupational Safety and Health under 42 CFR part 84, and were
26   administered, delivered, distributed, and dispensed in accordance with the public health
27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                 PAGE 8
         Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 9 of 18




 1   and medical response of the State of California or reasonably believed so by the Granite
 2   Creek Defendants, and Plaintiffs’ claim for loss "arises out of, relates to, or results from"
 3   the administration and use of such “covered countermeasures."
 4           30.   On January 8, 2021, the Secretary of the Department of Health and Human
 5   Services (“HHS”) issued new controlling authority (hereinafter “AO 21-01”) confirming
 6   unequivocally that: 1) the PREP Act is invoked by allegations like those in the Complaint,
 7   including alleged inaction or failure to act; 2) the PREP Act is a “Complete Preemption”
 8   Statute which confers federal question removal jurisdiction under 28 U.S.C. § 1441(a); and
 9   3) as discussed in more detail below, federal jurisdiction is separately conferred in such
10   cases under the doctrine articulated by the United States Supreme Court in Grable & Sons
11   Metal Products, Inc. v. Darue Engineering & Mfg., 545 U.S. 308 (2005), because
12   “ordaining the metes and bounds of PREP Act protection in the context of a national health
13   emergency necessarily means that the case belongs in federal court.” (emphasis added).1
14           31.   AO 21-01 unequivocally states that “[t]he PREP Act is a ‘Complete
15   Preemption’ Statute,” because it establishes both a federal and administrative cause of
16   action as the only viable claim, and vests exclusive jurisdiction in federal court.”
17           32.   AO 21-01 rejects the notion that immunity under the PREP Act requires
18   actual “use” of a covered countermeasure. Specifically, AO 21-01 provides that “this
19   ‘black and white’ view clashes with the plain language of the PREP Act, which extends
20   immunity to anything ‘relating to’ the administration of a covered countermeasure.” See
21   AO 21-01 (citations omitted) (emphasis added)).
22           33.   AO 21-01 further provides that “[p]rioritization or purposeful allocation of a
23   Covered Countermeasure, particularly if done in accordance with a public health
24   1
      The Office of the General Counsel, Secretary of the Department of Health and Human
25   Services, Advisory Opinion 21-01 On the Public Readiness And Emergency
     Preparedness Act Scope of Preemption Provision,
26   https://www.hhs.gov/guidance/document/advisory-opinion-21-01-public-readiness-and-
27   emergency-preparedness-act (issued January 8, 2021).

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                     PAGE 9
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 10 of 18




 1   authority’s directive, can fall within the PREP Act and this Declarations liability
 2   protections. There can potentially be other situations where a conscious decision not to
 3   use a covered countermeasure could relate to the administration of the countermeasure.”
 4   See AO 21-01 (emphasis added).
 5          34.    Additionally, AO 21-01 explains that “program planners” fall within the set
 6   of “covered persons” under the PREP Act and that “decision-making that leads to the non-
 7   use of covered countermeasures by certain individuals is the grist of program planning,
 8   and is expressly covered by PREP Act.” See AO 21-01 (emphasis added).
 9          35.    The implementing Declaration also expressly addresses inaction, as the
10   Secretary defined “administration” of covered countermeasures to include not only
11   physical use, but non-use, such as activities and decisions, as well as management and
12   operation, of countermeasure programs generally. This distinction makes “explicit that
13   there can be situations where not administering a covered countermeasure to a particular
14   individual can fall within the PREP Act and this Declaration’s liability protections.” 85
15   Fed. Reg. 79190 (emphasis added).
16          36.    Because the Granite Creek Defendants are a Covered Person and because
17   Plaintiffs’ allegations all concern the Granite Creek Defendants’ conscious decisions to use
18   or not use covered countermeasures, including “implementing policies and procedures
19   relating to infectious diseases” and PPE, Plaintiffs’ claims squarely fall within the PREP
20   Act.
21          37.    As confirmed in AO 21-01, when the PREP Act is triggered, complete
22   preemption attaches. Indeed, “[t]he sine qua non of a statute that completely preempts is
23   that it establishes either a federal cause of action, administrative or judicial, as the only
24   viable claim or vests exclusive jurisdiction in a federal court. The PREP Act does both.”
25   See AO 21-01.
26

27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                 PAGE 10
         Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 11 of 18




 1           38.   AO 21-01 is binding on this court, as the HHS Secretary has now
 2   incorporated all HHS Advisory Opinions pertaining to COVID-19 into the PREP Act’s
 3   implementing Declaration itself, and proclaimed that the Declaration “must” be construed
 4   in accordance with them. See Fourth Amendment to the Declaration Under the Public
 5   Readiness and Emergency Preparedness Act for Medical Countermeasures Against
 6   COVID-19 and Republication of the Declaration, 85 Fed. Reg. 79190 (Dec. 9, 2020) (the
 7   “Fourth Amendment” or “Amendment”). As such, the HHS Advisory Opinions are no
 8   longer “advisory,” as they now have the same “controlling weight” as the Declaration and
 9   the PREP Act itself. Where Congress has expressly delegated interpretative authority to
10   an agency, that agency’s interpretative proclamations are controlling on the federal courts.
11   See Chevron, U.S.A., Inc. v. NRDC, Inc., 467 U.S. 837, 843-44 (1984). To avoid any doubt
12   on this point, the Secretary amended the Declaration for the fifth time on January 28, 2021,
13   confirming again in the Declaration itself that the PREP Act is a complete preemption
14   statute.2 Congress has reinforced the Secretary’s ultimate authority over these matters
15   concerning the PREP Act, and warns that “[n]o court . . . shall have subject matter
16   jurisdiction to review, whether by mandamus or otherwise, any action by the Secretary
17   under [the PREP Act.]” 42 U.S.C. § 247d-6d(b)(1), (4) & (7).
18           39.   HHS has issued authority that, pursuant to the Declaration, courts must use
19   to resolve these questions, including AO 21-01, which confirms unequivocally that the
20   PREP Act is a complete preemption statute.
21           40.   This AO 21-01 authority earlier in the year arrived on the heels of other HHS
22   authorities that have provided additional, helpful guidance to the courts in construing the
23   PREP Act.     For example, Advisory Opinion 20-04 confirms that any individual or
24   organization can potentially be a program planner and receive PREP Act coverage – “even
25
     2
      See Fifth Amendment to the Declaration Under the Public Readiness and Emergency
26   Preparedness Act for Medical Countermeasures Against COVID-19 and Republication of
27   the Declaration, (Jan. 28, 2021).

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                 PAGE 11
         Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 12 of 18




 1   grocery stores, universities, private businesses, places of worship, and private
 2   transportation providers.”3 HHS issued separate guidance letters specifically confirming
 3   that senior living communities, such as the Granite Creek Defendants and other residential
 4   care facilities for the elderly (RCFEs), are program planners or qualified persons under the
 5   PREP Act when they administer or use diagnostic testing and other covered
 6   countermeasures.4
 7           41.   Subsequently, the Fourth Amendment made “explicit that there can be
 8   situations where not administering a covered countermeasure to a particular individual can
 9   fall within the PREP Act and this Declaration’s liability protections,” and also incorporated
10   all HHS Advisory Opinions into the Declaration itself, thus giving them controlling
11   weight. 85 Fed. Reg. 79190 (emphasis added). Even after AO 21-01 was issued on January
12   8th, the Secretary again amended the Declaration with the Fifth Amendment on January 28,
13   2021, stating “[t]he plain language of the PREP Act makes clear that there is complete
14   preemption of state law.”5
15           42.   In addition to these HHS authorities, the U.S. Department of Justice (“DOJ”)
16   filed a Statement of Interest (“SOI”) of the United States in Bolton v. Gallatin Center for
17   Rehabilitation & Healing, LLC, No. 3:30-cv-00683 (M.D. Tenn. Jan. 19, 2021) at Dkt. No
18   35, which constitutes the official position of the United States’ interest in the enforcement
19   of the PREP Act providing, inter alia, that:
20

21
     3
22      HHS Advisory Opinion 20-04, https://www.hhs.gov/sites/default/files/advisory-
     opinion-20-04-hhs-ogc-publicreadiness-emergency-preparedness-act.pdf (“AO 20-04”)
23   4
        See HHS Guidance Aug. 31, 2020,
24     https://www.hhs.gov/guidance/sites/default/files/hhs-guidance-documents/prep-act-
     coverage-for-screening-in-congregate-settings.pdf
25   5
       See Fifth Amendment to the Declaration Under the Public Readiness and Emergency
26   Preparedness Act for Medical Countermeasures Against COVID-19 and Republication
     of the Declaration, (Jan. 28, 2021).
27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                 PAGE 12
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 13 of 18




 1             a. The PREP Act is crucial to the “whole-of-nation response” to public health
 2                 emergencies. Id. at 1–2. This response depends on the cooperation among
 3                 private-sector partners and state and local officials across the nation and that
 4                 “sweeping” immunity was granted to encourage such cooperation. Id. at 2.
 5             b. Federal jurisdiction is proper since the PREP Act's exclusive federal cause of
 6                 action creates federal question jurisdiction. Id. at 3.
 7             c. PREP Act immunity for all federal and state law claims and a sole exception
 8                 to immunity claims process makes the PREP Act a complete preemption
 9                 statute. Id. at 7–8.
10             d. It is the nature of a complaint that determines complete preemption, not the
11                 stated claims. Id. at 6.
12             e. Maglioli and its progeny’s interpretations of the PREP Act’s complete
13                 preemptive effect are incorrect and that their holdings should be limited to
14                 their facts. Id. at 10–12.
15          43.    The DOJ’s SOI commenting on the scope of a federal court’s jurisdiction is
16   of “considerable interest” to the courts. See Republic of Austria v. Altmann, 541 U.S. 677,
17   701 (2004); see also Garb v. Republic of Poland, 440 F.3d 579, 584 (2d Cir. 2006).
18          44.    Recently, the United States District Court for the Central District of
19   California in Garcia v. Welltower OpCo Grp. LLC, 2021 WL 492581 (C.D. Cal. Feb.
20   10, 2021) issued a final order on February 10, 2021 regarding a case with similar facts in
21   which it denied the plaintiffs’ motion to remand and granted the defendants’ motion to
22   dismiss. Specifically, the Court held that (1) “[t]he acts and omissions alleged by Plaintiffs
23   appear almost verbatim in the January 8, 2021 Advisory Opinion” and that accordingly,
24   the PREP Act applied to the plaintiffs’ claims (Id. at 14); (2) “because the OGC stated [in
25   the January 8, 2021 Advisory Opinion] that the PREP Act is a complete preemption statute
26   . . . an adequate basis for federal question jurisdiction exists” (Id.); (3) prior Court opinions
27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                     PAGE 13
         Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 14 of 18




 1   holding that the PREP Act did not provide a basis for federal question jurisdiction preceded
 2   more recent guidance from the OGC (Advisory Opinion published January 8, 2021), which
 3   established that “… when a party attempts to comply with federal guidelines—in this case
 4   the COVID-19 pandemic—the PREP Act would provide complete preemption” (Id., at 10);
 5   and (4) “While the Court acknowledges that certain allegations relate to a failure to abide
 6   by local or federal health guidelines, these allegations related to momentary lapses. Taken
 7   as true, all Plaintiffs’ FAC discloses are possible unsuccessful attempts at compliance with
 8   federal or state guidelines—something which the PREP Act, the Declaration, and the
 9   January 8, 2021 Advisory Opinion cover.” (Id., at 14).
10             45.   The Sixth Amendment to the Declaration Under the Public Readiness and
11   Emergency Preparedness Act for Medical Countermeasures Against COVID-19 was also
12   published on February 10, 2021. The Sixth Amendment affirms that “[t]he plain language
13   of the PREP Act makes clear that there is preemption of state law as described above.” 6
14             46.   Despite Plaintiffs’ assertion of state law claims, the doctrine of complete
15   preemption is invoked and jurisdiction over these claims is exclusively federal. See
16   Beneficial Nat. Bank v. Anderson, 539 U.S. 1, 8 (2003) (“When the federal statute
17   completely preempts the state-law cause of action, a claim which comes within the scope
18   of that cause of action, even if pleaded in terms of state law, is in reality based on federal
19   law.”).
20             47.   Therefore, Plaintiffs’ Complaint invokes a federal question for which the
21   governing federal law “completely preempts” Plaintiffs’ state law claims, and removal is
22   proper under 28 U.S.C.A. § 1441(a).
23

24

25   6
      Sixth Amendment to the Declaration Under the Public Readiness and Emergency
     Preparedness Act for Medical Countermeasures Against COVID-19 and Republication
26   of the Declaration, (Jan. 28, 2021). The Seventh Amendment to the Declaration
27   similarly confirmed the preemption nature of the statute on March 11, 2021.

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                  PAGE 14
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 15 of 18




 1          48.     In addition to complete preemption, AO 21-01 confirms that the PREP Act
 2   confers separate, independent grounds for federal question jurisdiction under the Grable
 3   doctrine. See AO 21-01.
 4          49.     AO 21-01 highlights the Secretary’s conclusion in the Declaration that “there
 5   are substantial federal legal and policy issues, and substantial federal legal and policy
 6   interests within the meaning of [the Grable doctrine] in having a unified, whole-of-nation
 7   response to the COVID-19 pandemic among federal, state, local, and private-sector
 8   entities.” AO 21-01 (quoting 85 Fed. Reg. at 79, 197(col. c)).
 9          50.     The Advisory Opinion’s interpretation of Grable is consistent with the
10   Supreme Court’s long-standing rule “that in certain cases federal question jurisdiction will
11   lie over state-law claims that implicate federal issues.” Grable & Sons Metal Prod., Inc.
12   v. Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005).                 “The doctrine captures the
13   commonsense notion that a federal court ought to be able to hear claims recognized under
14   state law that nonetheless turn on substantial questions of federal law, and thus justify resort
15   to the experience, solicitude, and hope of uniformity that a federal forum offers on federal
16   issues.” Id.
17          51.     The Grable Court determined that no single, precise test exists for
18   determining whether an embedded federal issue exists, but that, in general, a two-step
19   process exists for determining whether a state law claim “arises under” federal law: (1) the
20   state law claim must necessarily raise a stated federal issue that is actually disputed and
21   substantial; and (2) federal courts must be able to entertain the state law claims “without
22   disturbing a congressionally approved balance of state and federal judicial
23   responsibilities.” 545 U.S. at 314. Here, both prongs are satisfied.
24          52.     First, Plaintiffs bring claims as a result for the Granite Creek Defendants’
25   alleged use or administration (or nonuse or non-administration) of covered
26

27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                    PAGE 15
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 16 of 18




 1   countermeasures in connection with the care and treatment of Mr. Rosinski, which
 2   necessarily implicates disputed and substantial federal issues. See 42 U.S.C. § 247d-6d.
 3          53.    Second, as confirmed by the Advisory Opinion and the Declaration, the
 4   PREP Act expresses a clear intention to supersede and preempt state control of the very
 5   issues raised by Plaintiffs, i.e., issues concerning the Granite Creek Defendants’ conscious
 6   decisions to use or not use covered countermeasures, including the use or non-use of PPE.
 7   A substantial and disputed federal issue regarding the application of the PREP Act to
 8   Plaintiffs’ claims therefore necessarily exists, and must be resolved by this Court to ensure
 9   the uniform and appropriate application of the PREP Act.
10          54.    Courts have long recognized federal jurisdiction under the Grable doctrine.
11   See, e.g., McKay v. City & Cty. of San Francisco, No. 16-CV-03561 NC, 2016 WL
12   7425927, at *4 (N.D. Cal. Dec. 23, 2016) (finding federal jurisdiction under Grable where
13   plaintiff’s request that court enjoin use of flight paths was “tantamount” to a challenge to
14   the validity of an FAA decision); Bender v. Jordan, 623 F.3d 1128, 1131 (D.C. Cir. 2010)
15   (finding federal jurisdiction under Grable where breach of contract action arose under
16   federal law because agreement was required by federal law and turned on interpretation of
17   federal regulations).
18          55.    The two-step process is also satisfied where the alleged dispute “could have”
19   supported the defendant’s assertion of a federal declaratory judgment action. See Hollyvale
20   Rental Holdings, LLC v. Baum, No. 216CV02888RFBPAL, 2018 WL 1608411, at *3 (D.
21   Nev. Mar. 31, 2018) (Grable federal question jurisdiction existed under the “coercive
22   action” doctrine where defendant “could have … brought a separate federal declaratory
23   judgment action ….”).
24          56.    The Grable doctrine and PREP Act are therefore directly applicable to
25   Plaintiffs’ claims and support this Court’s jurisdiction.
26

27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                 PAGE 16
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 17 of 18




 1          WHEREFORE, having shown that this case is properly removable on the basis of
 2   diversity jurisdiction as well as federal question jurisdiction, the Granite Creek Defendants
 3   provide notice pursuant to 28 U.S.C.A. § 1446 that the Action pending in Superior Court
 4   for the County of Yavapai, Arizona, Case No. V1300CV 2021 80028, is removed to the
 5   United States District Court for the District of Arizona, and respectfully request that this
 6   Court exercise jurisdiction over this case.
 7

 8          DATED this 27th day of April, 2021.

 9                                                     Respectfully submitted,
10
                                                       CLARK HILL
11
                                                       /s/
12
                                                       Andrew B. Turk, Esq.
13                                                     aturk@clarkhill.com
                                                       14850 N. Scottsdale Rd. Ste. 500
14                                                     Scottsdale, AZ 85254
15                                                     Tel: (480) 684-1107
                                                       Fax: (480) 684-1167
16                                                     Attorney for Defendants, Watson Woods
                                                       Healthcare, Inc. dba Granite Creek
17
                                                       Health & Rehabilitation Center; Bandera
18                                                     Healthcare, Inc.; Ensign Services, Inc.;
                                                       and The Ensign Group, Inc.
19

20

21

22

23

24

25

26

27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                 PAGE 17
      Case 3:21-cv-08087-SMB Document 1 Filed 04/27/21 Page 18 of 18




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that a true and correct copy of the foregoing document has been
 3   served on all counsel of record this the 27th day of April 2021, via the Court’s electronic
 4   service and paper copies will be sent by first class mail to any counsel of record indicated
 5   as non-registered participants.
 6
                                                      /s/
 7                                                    Andrew B. Turk
 8   Attorneys for Plaintiff(s):
     BOSSIE, REILLY & OH
 9
     Melanie L. Bossie, #022825
10   Mary Ellen Reilly, #011058
     Donna Oh, #027069
11   1430 E. Missouri Ave., Ste. B225
12   Phoenix, AZ 85014
     T (602) 553-4552 / F (602) 553-4557
13   office@brolawfirm.com
14

15   Attorneys for Defendant, MIKE RASMUSSEN:
     Quintairos, Prieto, Wood & Boyer, P.A.
16   Lori A. Metcalf
     8800 East Raintree Drive, Suite 100
17
     Scottsdale, Arizona 85260
18   T (602) 954-5605 x1716 / F (602) 954-5606
     lori.metcalf@qpwblaw.com
19

20

21

22

23

24

25

26

27

28
     NOTICE OF FILING NOTICE OF REMOVAL                                                PAGE 18
